Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 39 is objected to because of an informality: the word “positioned” in line 2 should be changed to “position”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 36, 39-44, and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recites the piercing element defines a channel configured to receive a flow of beverage medium upon the piercing element piercing the beverage container; and the fluid pathway is arranged to receive the flow of beverage medium from the channel. Claim 36 depends from claim 34, which recites: the mating surface defines a fluid pathway between the anvil and the beverage container. Applicant’s originally filed disclosure teaches the mating surface of the anvil 55 comprising a fluid pathway 57 to inject gas from gas supply 56 into the container (figs. 8 & 9, para. [0040], wherein all references to Applicant’s specification refer to the originally filed specification). This is recited in claim 34. Thus, Applicant’s originally filed disclosure fails to teach this pathway 57 to receive a flow of beverage medium from the channel of the piercing element as recited in claim 36.
Claim 39 recites a basket configured to hold a sealed beverage container at a defined positioned within a beverage machine; and an anvil associated with the basket and configured to press into a movable element of the sealed beverage container and cause the movable element to initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains at the defined positioned. 
Applicant’s disclosure teaches the container being pushed downward such that the movable element is pushed into the unmoved anvil (para. [0040]). Thus, Applicant’s originally filed disclosure does not reasonably convey that the anvil is pushed into the movable element … while the sealed beverage container remains at the defined position. Since the container is pushed downward into the anvil, the container changes position (i.e. is moved vertically) when initiating the flow of a beverage medium. For purposes of examination, the defined positon will be interpreted to also include a defined orientation. 
Claim 46 recites the mating surface is defined by an anvil movable within the container receiver. As detailed above with respect to the rejection of claim 39, Applicant’s originally filed disclosure teaches the anvil being kept in place. It is the basket 51 and lid 52 of the container receiver that are movable (para. [0040]). For purposes of examination, this limitation will be 
Claims 40-44 are rejected for depending from claim 39.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 37, and 45-50 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 33 recites the anvil is configured to press the mating surface toward the movable element and cause the movable element to move relative to the body of the beverage container. Claim 31, from which claim 33 depends, recites an anvil … having a mating surface. Since the mating surface is part of the anvil, it is unclear how the anvil can press the mating surface. For purposes of examination, this limitation will be interpreted as “the anvil is configured to press the movable element to move relative to the body of the beverage container”.
Claim 37 recites the sealed beverage container. There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the beverage container in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the movable element. There is insufficient antecedent basis for this limitation in the claims.
Claims 46-49 are rejected for depending from claim 45.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33, 39, and 43-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0256279 (“Muhlemann”).
Claim 31 recites an interface of a beverage system, the interface comprising: an anvil of a beverage machine having a mating surface configured to engage a movable element of a beverage container. Muhlemann teaches inserting a drink container into a holder of a beverage machine (paras. [0009], [0022] & [0036]). Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]). Claim 31 also recites the anvil is configured to: move the movable element relative to a body of the beverage container that is held by the beverage machine; and cause a piercing element of the beverage container to release beverage medium from the beverage container. Muhlemann teaches that container 2 is pressed downward in order for the piercing element to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a force to the movable element that moves the movable element relative to the body of the container and cause a piercing element of the beverage container to release beverage medium from the beverage container (fig. 2, para. [0036]).
Claim 33 recites the anvil is configured to press the mating surface toward the movable element and cause the movable element to move relative to the body of the beverage container. Muhlemann teaches that container 2 is pressed downward in order for the piercing element to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]).
Claim 39 recites an interface of a beverage system, the interface comprising: a basket configured to hold a sealed beverage container at a defined positioned within a beverage machine. Muhlemann teaches inserting a sealed beverage container 1 into a holder of a beverage machine (paras. [0009], [0022], [0029] & [0036]). One of skill in the art would reasonably infer that in order to connect gas and liquid supplies to the container, and in order for the container to discharge the beverage at a known location, that the container is held at a defined position within the holder, wherein the position is a vertical orientation with the sealed region facing downwards.
Claim 39 also recites an anvil associated with the basket and configured to press into a movable element of the sealed beverage container and cause the movable element to initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains at the defined positioned. Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element relative to the body of the container and cause the movable element to initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains at the defined positioned (fig. 2, para. [0036]).
Regarding claim 43, Muhlemann further discloses a gas supply fluidically coupleable with a gas inlet of the sealed beverage container and configured to provide a pressurized gas to the sealed beverage container during the movement of the movable element by the anvil (fig. 2, para. [0036]).
Claim 44 recites a clamp configured to engage the sealed beverage container and resist exit of movement of the sealed beverage container from the defined positioned while the anvil presses into the movable element. Muhlemann teaches an element of the beverage machine to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the beverage container is clamped between the anvil and the element that pushes the container downward. This clamp resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container. 
Claim 45 recites an interface of a beverage system, the interface comprising: a container receiver configured to seat a closure of the beverage container in a beverage machine. Muhlemann discloses a beverage machine comprising a holder, i.e. container receiver, for seating a beverage container 1 including a closure 3 (fig. 1, paras. [0009], [0022] & [0036]). Claim 45 also recites the container receiver comprising: a gas supply configured to provide pressurized gas to a gas inlet of the beverage container; and a mating surface configured to manipulate a piercing element of the beverage container and cause the piercing element to allow the pressurized gas to enter a sealed portion of the beverage container. The container receiver of Muhlemann is interpreted to include the gas supply that attaches to air inlet 10 (fig. 1A, para. [0036]). Further, since the container 2 is pushed downwards with respect to the closure 3 while in the container receiver (para. [0036]), one of skill in the art would reasonably infer that a bottom surface of the holder, i.e. mating surface, engages movable element 3 to keep it still while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the mating surface manipulates, or forces, the movable element 3 and piercing element 4a to pierce the container 2 and allow the gas to enter the sealed portion of the container (figs. 1-2, paras. [0029], [0033] & [0036]).
Claim 46 recites the mating surface is defined by an anvil movable within the container receiver. Muhlemann teaches an element of the container receiver pushes the top of the sealed container downward so that the bottom portion of the holder, i.e. anvil, can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the anvil moves with respect to at least the element of the container receiver that pushes downward on the container.
Claim 47 recites the closure defines an exterior channel configured to associate the pressurized gas supply with the gas inlet. The gas inlet of the beverage container is interpreted as the outlet of channel 10 that injects, i.e. functions as an inlet, gas into the body 9 of the container. The closure 3 of Muhlemann defines a channel 10, which is provided on the exterior of the closure (fig. 1A, para. [0033] & [0036]). 
Regarding claim 48, Muhlemann further discloses the gas supply is configured maintain a fluidic coupling with the gas inlet during a manipulation of the piercing element by the mating surface (para. [0036]).
Claim 49 recites the container receiver is configured to hold a body of the closure at a defined position. Muhlemann discloses the container receiver is configured to hold a body of the closure 3 at a defined position with respect to the body of the beverage container 9 prior to piercing of the container membrane (fig. 1A, para. [0036]). Claim 49 also recites the mating surface moves the piercing element relative to the defined position of the body. During piercing of the container membrane, Muhlemann teaches the mating surface to move the closure 3 with respect to the container body 9 (fig. 2, para. [0036]), thus, changing the defined position between the piercing element 4a and the container body 9 (figs. 1A, & 2).
Claim 50 recites the mating surface is configured to manipulate the piercing element by directly contacting the movable element. As detailed in the rejection to claim 45 above, the mating surface of the container receiver directly contacts the movable element 3.
Claims 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2016/0297664 (“Broodryk”).
Claim 31 recites an interface of a beverage system, the interface comprising: an anvil of a beverage machine having a mating surface configured to engage a movable element of a beverage container. Broodryk teaches a beverage system (fig. 5), comprising a beverage container 10 comprises cap 12, container 14, and seat 16 (figs. 4 & 5, para. [0043]), wherein seat 16, i.e. movable element is configured to move with respect to container 14 (figs. 4 & 5, para. [0052]). Broodryk also teach an anvil, i.e. the component comprising buoy 44 illustrated in figs. 5. As illustrated in fig. 5, the top of the anvil comprises a mating surface that engages and attaches to the movable element 16. 
 Claim 31 also recites the anvil is configured to: move the movable element relative to a body of the beverage container that is held by the beverage machine; and cause a piercing element of the beverage container to release beverage medium from the beverage container. Since the anvil is connected to a bottom of the movable element 16, the anvil is capable of exerting upward pressure on the movable element (when the cap 12 and movable element 16 
Claim 34 recites the mating surface defines a fluid pathway between the anvil and the beverage container. Fig. 5 of Broodryk discloses the mating surface comprises a fluid pathway to allow the beverage medium to enter buoy 44 (para. [0060]).
Regarding claim 36, Broodryk further discloses the piercing element defines a channel (42) configured to receive a flow of beverage medium upon the piercing element piercing the beverage container; and the fluid pathway is arranged to receive the flow of beverage medium from the channel (fig. 5, para. [0060]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of US Patent No. 5,895,383 (“Niedospial”).
Regarding claim 32, Muhlemann fails to explicitly teach the mating surface comprises a planar portion configured to seat the movable element in the beverage machine. However, this would have been obvious in view of Niedospial.
Niedospial also teaches a container 10 having a closure with a flat top portion 102 with a piercing means 110 extending therefrom (figs. 5-6, col. 5 lines 45-53, col. 6 lines 30-42). The closure and piercing means are configured to be moved toward and pierce the container 10 (figs. 6 & 8, col. 6 line 30 – col. 7 line 10). The closure is moved closer to the container by exerting a force on the closure via cover 18, which has a shape that matches the outer surfaces of the closure, i.e. flat top portion and flat sidewalls extending therefrom (figs. 6-8; col. 6 line 58 – col. 7 line 11).
In this case, both Muhlemann and Niedospial teach a closure of a container comprising a piercing element configured to move toward the container to pierce it, wherein the closure is seated in a component that applies force to the closure to move it closer to the container. Muhlemann is silent as to the structure of the holder/anvil comprising the mating surface. However, Niedospial teaches the structure of the component comprises a planar top that engages the planar top portion of the closure. Since the closure of Muhlemann comprises a planar top, it would be predictable for the holder/anvil of Muhlemann to comprise a planar mating surface configured to engage the planar top of the movable element. Since the holder of Muhlemann allows beverage material to flow out of the movable element, it is predictable for the planar mating surface/anvil of Muhlemann in view of Niedospial to not interfere with the beverage outlet of the movable element. Thus, it would be obvious to modify the anvil of Muhlemann et al. such that the mating surface comprises a planar surface configured to contact the top planar surface of the movable element.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of USPGPub No. 2019/0002192 (“Wicks”).
Regarding claims 34, Muhlemann fails to explicitly teach the mating surface defines a fluid pathway between the anvil and the beverage container. However, this would have been obvious in view of Wicks.

In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the beverage machine holder of Muhlemann to comprise a mating surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Given the above modification, the anvil is interpreted as at least the bottom portion of the holder, which comprises the mating surface that contacts the bottom of the movable element. As detailed above, the recess of the mating surface defines part of a fluid pathway between the anvil and beverage container to allow beverage medium to flow therethrough.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as et al. applied to claim 34 above, and further in view of USPGPub No. 2015/0201790 (“Smith”).
Regarding claim 35, Muhlemann et al. fails to explicitly teach the anvil is associated with a pressurized gas supply configured to introduce pressurized gas through the fluid pathway.

In this case, both Muhlemann and Smith teach a beverage machine having a container holder, wherein the machine is configured to clamp a container, inject a fluid into the container, and discharge a beverage medium therefrom. Muhlemann teaches the bottom portion of the clamp to comprise a discharge port that allows beverage medium to flow through, and, wherein a gas inlet of the movable element is also on a bottom side of the container. Smith teaches that it is predictable for a clamp portion of a beverage machine to comprise both an outlet port and a fluid inlet port that is in fluid communication with a fluid source. Thus, it would be obvious to modify Muhlemann et al. such that the gas inlet of the movable element faces downward and engages a gas inlet port of the anvil, wherein the gas inlet port is in fluid communication with a gas source. Since the container of Muhlemann et al. is movable vertically in the container holder it would be predictable to align the outlet port and gas inlet port of the movable element with the ports of the anvil. 
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of US Patent No. 5,817,082 (“the ‘082 reference”).
Regarding claim 37, Muhlemann fails to explicitly teach the beverage container comprises a flexible connector that allows the movable element to move relative to the body while the body remains attached to a vessel that defines a sealed volume of the sealed beverage container. However, this would have been obvious in view of the ‘082 reference. 
Similarly to Muhlemann, the ‘082 reference is directed to a closure for an opening of a container wherein the closure comprises a piercing element (figs. 5 & 6, col. 1 lines 5-12). The ‘082 reference teaches that the closure can comprise component 70 fastened to the neck of the container via protrusions 84, wherein component 70 helps in fastening stopper 60 to the 
In this case, both Muhlemann and the ‘082 reference are directed to container closures comprising a pierceable element that is forced towards the container opening to pierce a membrane on the container opening. Muhlemann teaches that the movable element may be held on the container neck via protuberances, but lacks specific embodiments disclosing the protuberances. The ‘082 reference teaches a container closure having a pierceable element that is held on the container neck via protuberances. The ‘082 reference teaches that separating the closure into two elements, wherein one element is configured to be fastened to the container neck and over the sealing membrane, and the other element is configured to engage grooves and protuberances of the first element allows a container closure to be sufficiently held in place when in an inactive state, restricts movement of the pierceable component to a predetermined distance toward the container, and helps in fastening the membrane to the container opening. Further, since Muhlemann and the ‘082 reference both disclose the movable element of the closure to have a similar rectangular shape, it would be predictable that modifying the sides of the closure of Muhlemann to engage a component similar to component 70 of the ‘082 reference, will allow the closure of Muhlemann to operate as intended while also achieving the benefits taught by the ‘082 reference. Thus, it would be obvious to modify Muhlemann such that the sides of the closure have an annular protrusion configured to engage a component, similar to component 70 of the ‘082 reference, fixed to the neck of the container. Such a modification will adequately hold the movable element of Muhlemann in the inactive position, limit the movement of the movable element in a direction 
Given the above modification, the body is interpreted as the component similar to element 70 of the ‘082 reference. Thus, the movable element is movable with respect to the body such that the body can adequately hold the movable element of Muhlemann in the inactive position, and, limit the movement of the movable element in a direction towards the container. With the above modification, Muhlemann et al. teach the movable element being connected to the wall by a flexible connector (circumferential apron 12 of Muhlemann that has been modified to include an annular protrusion, wherein the apron 12 is flexible in order to flex outwardly from the container; the ‘082 reference, col. 7 lines 1-3) that allows the movable element to move towards the body (the ‘082 reference, col. 6 line 64 — col. 7 line 10) while the body is attached to the vessel. 
Claim 37 also recites the anvil is configured to move the movable element and deform the flexible connector. As detailed in the rejection to claim 31 above, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]).
Claim 38 recites movement of the anvil toward the beverage container is limited by the flexible connector. As detailed in the rejection to claim 37 above, the engagement of the flexible connector and the body (analogous to element 70 of the ‘082 reference) limits movement of the movable element, and thus the anvil, toward the beverage container. 
Claims 40-41 rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 39 above, and further in view of Wicks.
Regarding claims 40, Muhlemann fails to explicitly teach the anvil defines a flow path for the flow of the beverage medium from the beverage container. However, this would have been obvious in view of Wicks.
Wicks is directed to beverage capsules and a beverage preparation system (Title, paras. [0001] & [0002]). Wicks teaches that it is known for a beverage machine to clamp a beverage container, wherein a lower part of the clamp (having a recess) engages with a bottom of the beverage container and an upper part of the clamp is movable to abut the top of the beverage 
In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the anvil of Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Regarding claim 41, Muhlemann further teaches the movable element comprises a piercing element (4a) configured to pierce the internal sealed volume of the beverage container with the movement of the movable element (Muhlemann, paras. [0033] & [0036]).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann et al. as applied to claim 41 above, and further in view of USPGPub No. 2019/0016580 (“Kruger”).
Regarding claim 42, Muhlemann et al. fail to explicitly teach the piercing element defines a channel configured to receive and route the flow of the beverage medium to the flow path defined by the anvil. However, this would have been obvious in view of Kruger.
Similarly to Muhlemann, Kruger teaches a closure 10 of a container 1 configured to pierce a membrane 14 of the container (fig. 5, para. [0042]). The closure 10 further comprises a mixing chamber wherein water is injected into the chamber of the closure to mix with the beverage medium (fig. 5, para. [0042]). The closure has multiple piercing means 16 & 18, wherein spike 18 injects gas into the container (figs. 5-8, para. [0046]). Piercing means 16 
In this case, both Muhlemann et al. and Kruger teach a closure of a container configured to pierce a membrane of the container with a spike that injects air into the container, wherein the closure further comprises a mixing chamber such that water is injected into the chamber of the closure to mix with the beverage medium. Kruger teaches that it is predictable to flow the beverage medium out of the container and into the mixing chamber easier by providing, in addition to the spike, a V-shaped piercing element that allows beverage material to flow therearound and within the channel formed by the two legs of the “V”. Thus, it would be obvious to add a V-shaped piercing element to the movable element of Muhlemann to allow the beverage medium to flow into the mixing chamber faster.
Given the above modification, the V-shaped piercing element defines a channel between the two legs of the V-shape that is configured to receive and route the flow of the beverage medium to the flow path defined by the anvil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”